DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In view of applicant’s amendments and arguments filed on July 25, 2022, the rejections of claims 6-9, 12 and 15 under 35 U.S.C. 112(b) as stated in the Office Action mailed on April 27, 2022 have been withdrawn.
The rejections of claims 6-9, 12 and 15 under 35 U.S.C. 102 or 103 as stated in the Office Action mailed on April 27, 2022 are still maintained.  See rejections below and Response to Arguments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 6, 8, 12, 15 and 16 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Yamazaki et al. (US Pub. 2011/0147738; hereinafter “Yamazaki”).
Yamazaki discloses [Re claim 6] a semiconductor device comprising:- 5 -Application Serial No. 17/084,745Attorney Docket No. 0756-12037 a substrate 400 (page 2, paragraph 41); a first insulating layer 407 (page 3, paragraph 44) over the substrate 400 (see fig. 1D); an oxide semiconductor film 420 (page 3, paragraph 48) over the first insulating layer 407 (see fig. 1D) comprising: a first region 413 (a channel region; page 3, paragraph 53); a pair of second regions (414a, 414b) (source and drain regions; page 3, paragraph 53), the first region 413 located between the pair of second regions (414a, 414b) (see fig. 1D); and a gate insulating film 402 (page 3, paragraph 49) over the oxide semiconductor film 420 (see fig. 1D); a gate electrode 401 (page 3, paragraph 51) over the gate insulating film 402 and overlapping with the first region 413 (see fig. 1D); a first electrode 405a (a source electrode; page 6, paragraph 91) in contact with a top surface of the oxide semiconductor film 420 through a first opening of the gate insulating film 402 (see fig. 1D); a second electrode 405b (a drain electrode; page 6, paragraph 91) in contact with the top surface of the oxide semiconductor film 420 through a second opening of the gate insulating film 402 (see fig. 1D); and a second insulating layer (409, 411) (a stack of insulating layers 409, 411; page 2, paragraph 38) over and in contact with the gate insulating film 402 (see fig. 1D), wherein a thickness of the second insulating layer (409, 411) is larger than a thickness of the gate insulating film 402 (see fig. 1D), wherein the oxide semiconductor film 420 comprises indium, gallium and zinc (an In-Ga-Zn-O-based oxide semiconductor; page 3, paragraph 46), and wherein a conductivity of the pair of second regions (414a, 414b) is higher than a conductivity of the first region 413 (source/drain regions are doped with oxygen-defect-inducing factors 421 comprising a metal; page 4, paragraph 56; thereby obtaining high conductivity; page 4, paragraphs 62 and 63).
Yamazaki discloses [Re claim 8] wherein the gate insulating film 402 is an oxide insulating film (silicon oxide; page 3, paragraph 49), and wherein the gate insulating film 402 is in contact with a side surface of the oxide semiconductor film 420, a side surface of the first electrode 405a, a side surface of the second electrode 405b, and a top surface of the first insulating layer 407 (see fig. 1D).
Yamazaki discloses [Re claim 12] wherein the gate insulating layer 402 overlaps with part of the pair of second regions (414a, 414b) (see fig. 1D).
Yamazaki discloses [Re claim 15] wherein a bottom surface of an insulating film 409 (page 6, paragraph 85) provided over the gate electrode 401 is in contact with the gate insulating film 402 (see fig. 1D).
Yamazaki discloses [Re claim 16] wherein a top surface (top surface of the insulating layer 411 above the gate electrode 401) of the second insulating layer (409, 411) is provided above a top surface of the second electrode 405b (see fig. 1D), and wherein a bottom surface (a bottommost surface of the insulating layer 409 in right end or left end) of the second insulating layer (409, 411) is provided below or substantially aligned with the top surface of the oxide semiconductor film 420 (see fig. 1D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki.
Yamazaki discloses [Re claim 7] wherein the gate electrode 401, the first electrode 405a, and the second electrode 405b comprise copper (page 3, paragraph 51; page 6, paragraph 91).
Yamazaki fails to disclose explicitly wherein the first region comprises a crystalline portion.
However, another embodiment of Yamazaki discloses wherein an oxide semiconductor layer may be crystallized to be a microcrystalline film or a polycrystalline film (page 13, paragraph 201).
At the time of the invention it would have been obvious to a person of ordinary skill in the art to crystallize an oxide semiconductor layer in order to obtain desired electrical characteristics for a channel region appropriate for a transistor.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki in view of Asami et al. (US Pub. 2006/0214008; hereinafter “Asami”).
[Re claim 9] Yamazaki fails to disclose explicitly further comprising a transistor, wherein the transistor comprises the oxide semiconductor film, and wherein the transistor is an n-channel transistor.
However, Asami discloses wherein one of a TFT can be an n-channel TFT 27 (page 7, paragraph 105; see fig. 7).  And Yamazaki discloses a transistor 410 comprising an oxide semiconductor layer 420 (page 2, paragraph 37), therefore, the n-channel TFT can also comprise an oxide semiconductor for a channel region.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to form an n-channel transistor, as taught by Asami, in order to provide a device having improved operating speeds.

Allowable Subject Matter
Claims 2-5, 10, 11, 13 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 2 and 3 recite a first transistor comprising: a first terminal electrically connected to a first wiring; a second terminal electrically connected to a second wiring; and a third terminal; a second transistor comprising: a fourth terminal functioning as a gate of the second transistor electrically connected to the third terminal; a fifth terminal electrically connected to a third wiring; and a sixth terminal; a third transistor comprising: a seventh terminal electrically connected to the sixth terminal; an eighth terminal electrically connected to a fourth wiring; and a ninth terminal electrically connected to a fifth wiring.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 4, 5, 10, 11, 13 and 14 variously depend from claim 2 or 3, so they are allowed for the same reason.

Response to Arguments
Applicant’s arguments with regard to the rejections under 35 U.S.C. 102 or 103 have been fully considered, but they are not deemed to be persuasive for at least the following reasons.
With regard to the pending 35 USC § 102 rejection, applicant presents the following argument:
Notably, the Examiner relies on Yamazaki's FIG. 1D for a first insulating layer 407, an oxide semiconductor film 420, a gate insulating film 402, a gate electrode 401, and first and second electrodes 405a and 405b.  An insulating layer 409 is shown over and in contact with gate insulating film 402, but has not been shown to teach, expressly or inherently, having a larger thickness than a thickness of the gate insulating film 402.
However, Yamazaki discloses the insulating layer 409 and an insulating layer 411 are stacked to cover the oxide semiconductor layer 403, the gate insulating layer 402, and the gate electrode layer 401 (page 2, paragraph 38; page 6, paragraph 85).  The stack of the insulating layers 409, 411 can be considered as a second insulating layer, and the stack if the insulating layers 409, 411 has a thickness greater than a thickness of the gate insulating film 402 (see fig. 1D).  Therefore, the claimed limitations are met.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        September 29, 2022